                    Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-63-BLG-SPW-l
 CHAS EVERETT SEXTON                                                       USM Number: 18050-046
                                                                           Evangelo An anctes
                                                                           Defendant's Attorney



THE DEFENDANT:
      pleaded guilty to count(s)                         1 and 2 of the superseding indictment
      pleaded noio contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:922A.F False Statement During Fireamis Transaction                                            03/17/2020      1s
 18:922A.F False Statement During Firearms Transaction                                            03/17/2020      2s




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid, if ordered to pay restitution, the defendant must notify the couil and United States attorney of
 material changes in economic circumstances.


                                                             February 18. 2021
                                                             Date of Imposilion ofJuclgmcnt




                                                             Signature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             February 18,2021
                                                             Date
Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 2 of 7
Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 3 of 7
Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 4 of 7
Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 5 of 7
Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 6 of 7
Case 1:20-cr-00063-SPW Document 53 Filed 02/18/21 Page 7 of 7
